1
2
3
4
5
6
7
8
                       UNITED STATES DISTRICT COURT
9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     BRIAN BARRY, Individually and on           Case No. CV 18-2888-GW-MRWx
12   behalf of all others similarly situated,
13                          Plaintiff,          FINAL JUDGMENT PURSUANT
                  v.                            TO FEDERAL RULE OF CIVIL
14   COLONY NORTHSTAR, INC.,                    PROCEDURE 58
15   RICHARD B. SALTZMAN, DARREN J.
     TANGEN, and DAVID T. HAMAMOTO,             Judge:     Hon. George H. Wu
16                                              Courtroom: 9D
                            Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                                        [PROPOSED] FINAL JUDGMENT
                                                              2:18-CV-02888-GW-MRW
1                                    FINAL JUDGMENT
2          Before the Court is plaintiff Teamsters 710 Local Pension Fund (“Lead
3    Plaintiff”), individual defendants Richard B. Saltzman, Darren J. Tangen, and
4    David T. Hamamoto, and defendant Colony Capital, Inc.’s (f/k/a Colony NorthStar,
5    Inc.) (“Defendants”, collectively with Lead Plaintiff, “Parties”) Joint Stipulation to
6    Entry of Final Judgment (the “Joint Stipulation”). The Court, having considered
7    the Joint Stipulation, and good cause appearing therefore, HEREBY ORDERS AS
8    FOLLOWS:
9          1.     Final judgment is hereby entered against Lead Plaintiff in this action
10   and in favor of Defendants.
11         2.     The Court finds that each of the Parties, and his or its attorneys,
12   complied with the requirements of Rule 11 of the Federal Rules of Civil Procedure
13   at all times in this action and, in particular, with respect to “any complaint,
14   responsive pleading or dispositive motion” in this action.
15         3.     Lead Plaintiff has waived all rights to appeal this order, the Court’s
16   February 21, 2020 order (Dkt. No. 97), and any other order in this action.
17         4.     Each of the Parties shall bear his or its own attorneys’ fees and costs
18   incurred in connection with this action.
19         IT IS SO ORDERED AND ADJUDGED.
20
21
22    Dated: March 25, 2020

23
                                                  By
24
                                                       Hon. George H. Wu
25                                                     United States District Judge
26
27
28
                                                              [PROPOSED] FINAL JUDGMENT
                                                -2-                 2:18-CV-02888-GW-MRW
